Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-18 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a display device comprising: 
a first active pattern; 
a first conductive pattern including: 
a gate electrode overlapping the first active pattern; 
a first gate line overlapping the first active pattern and extending in a first direction; and 
a second gate line extending in the first direction; 
a second conductive pattern disposed on the first conductive pattern and including: 
a third gate line extending in the first direction; and 
a fourth gate line extending in the first direction; 
a second active pattern disposed on the second conductive pattern and including a material different from a material of the first active pattern; and 
a third conductive pattern disposed on the second active pattern and including: 
a first upper electrode overlapping the third gate line and electrically connected to the third gate line; and 
a second upper electrode overlapping the fourth gate line and electrically connected to the fourth gate line.
Claims 2-18 are allowed for being dependent upon aforementioned independent claim 1.  
The closest prior art by Moon e al (US 2015/0206982 A1) discloses a display device comprising: a first active pattern; a first conductive pattern including: a gate electrode overlapping the first active pattern; a first gate line overlapping the first active pattern and extending in a first direction; and a second conductive pattern; and a second active pattern disposed on the second conductive pattern.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624